Interim Decision #1540

iSlherrza or

Savant

In Deportation Proceedings
A-14715093
Decided by Board December 16, 1965
(1) The Service has the power to terminate the period of respondent's stay
as a nonimmigrant visitor when it became aware of the fact he had no desire to depart from the United States, coupled with the fact he had separated
from his citizen wife.
(2) As .the right to petition for nonquota classification lies solely in the citizen
spouse, and since the evidence establishes respondent's Inability to acquire
SUM status through his eiUsen,

wife

who is in the process of obtaining a

divorce and has refused to petition on his behalf, and a visa is• not otherwise immediately available to him, he is statutorily ineligible for adjustment
of status under section 245, Immigration and Nationality Aet, as amended.
CHARGE:
Order: Act of 1952—Section 241(a) (2) [8 U.S.0. 1251(a) (2)]—Itemained
longer.

The respondent, a native and citizen of Jordan, appeals from an
order entered by the special inquiry officer on August 21, 1965 granting him voluntary departure in lieu of deportation as an alien who
after entry as a nonimmigrant visitor has remained longer than permitted. Exceptions have been taken to the finding of deportability
and .to the denial of discretionary relief under section 245 . of the
Immigration and. Nationality Act.
The respondent, a male alien, 25 years of age, last entered the
United States through the port of New York on February 26, 1965.
He was admitted as a temporary visitor until April 26, 1965. The
order to show cause charges that the respondent is deportable under
section 241(a) (2) of the Immigration and Nationality Act in that
after admission as a nonimmigrant under section 101(a) (15) of the
said Aet he has remained in the United States for a longer time than
permitted.
The respondent defends on the ground that he had been authorized
by the Immigration Service to remain in the United States subse446

Interim Decision #1540
quent to April 26, 1965. He relies on the fact that his application
to extend. the time of his temporary stay was endorsed by an immigration officer to show that his stay had been extended to October 26,
1965 (Ex. 3). Ile submitted a Form 1-94 so endorsed to support
his contention.
'The application for extension of temporary stay filed by the
respondent was received. by the San Antonio Of fice on April 6, 1965
(Er. 3). It contains a notation dated May 27, 1965 showing that
respondent's temporary stay was extended until October 26, 1965.
The respondent's Form 1-91 contains a similar notation but is undated. The notations in both documents have been scratched out in
ink and there is evidence that this was clone Dn. June 17, 1965. There
is evidence that an extension of respondent's stay was denied on
June 17, 1965 based upon information that he had no desire to depart
from the United States and that he had separated from his citizen
spouse.
It has been held that whatever license an alien has either to enter
or to remain in the United States such license is revokable at the

will of the government (Chun rim, v. United States, 78 F.2d 43,
cert. den. 296 U.S. 627; Mahler v. Eby, 264 U.S. 32). Counsel maintains that respondent's case is distinguishable from our decision in
Matter of I—, 9 I. & N. Dec. 239, because in the case of respondent
there was no change in his immigration status. We do not find this
factor controlling in the respondent's case. The Immigration Service
had the power to terminate the period. for which the respondent was
admitted for a temporary visit when it became aware of the fact
that he had no desire to depart from the United States coupled with
the fact that his wife was in the process of filing for a divorce which
would make him ineligible for nonquoti. classification. We affirm the
'finding of the special inquiry officer that the. respondent is deportable as charged. in the order to show cause.
The respondent applied for an adjustment of his immigration status to that of a permanent resident alien under the provisions of section 245 of the Immigration and Nationality Act. He testified that
he married a United States citizen on March 28, 1965 (Ex. 5). It
appears that the respondent's citizen spouse has refused to petition
for his nonquota classification and that she is in the process of terminating their marriage.
Section 245 requires among other things that an immigrant visa
be immediately available to the applicant at the time his application
•is approved. Since the evidence affirmatively establishes that the
respondent is in.no position to acquire nonquota classification as the
right of petition lies solely .in his. citizen spouse we will affirm the
447

Interim Decision #1540
finding of the special inquiry officer that the respondent is statutorily

ineligible for relief under section 245 of the Immigration and Nationality Act. Cf. $ealzo v. Hurney, 225 F. Supp. 560, E.D. Pa.,
1963, aff'd. 338 F.2d 339 (CA. 3, 1964).
The respondent has been granted the maximum relief available.
We will dismiss the appeal.
ORDER: R is directed that the appeal be and the same is hereby
dismissed.

448

